
	
		III
		110th CONGRESS
		2d Session
		S. RES. 700
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 17), 2008
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Levin, Ms.
			 Stabenow, Mr. Martinez,
			 Mr. Durbin, Mrs. Dole, Mr.
			 Menendez, Mrs. Feinstein,
			 Mr. Shelby, Mr.
			 Feingold, Mr. Bunning,
			 Mr. Nelson of Florida,
			 Mr. Burr, Mrs.
			 Boxer, and Mr. Lautenberg)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Congratulating Michael Phelps and the
		  members and coaches of the United States Olympic Swimming Team for their
		  record-breaking performance at the 2008 Summer Olympic Games in Beijing,
		  China.
	
	
		Whereas, on August 10, 2008, Michael Phelps of Baltimore,
			 Maryland, set a world-record time of 4:03.84 and won the gold medal in the
			 men’s 400-meter individual medley event, and Ryan Lochte of Daytona Beach,
			 Florida, won the bronze medal in the same event;
		Whereas, on August 10, 2008, Katie Hoff of Towson,
			 Maryland, won the bronze medal in the women’s 400-meter individual medley
			 event;
		Whereas, on August 10, 2008, Natalie Coughlin of Vallejo,
			 California, Lacey Nymeyer of Tucson, Arizona, Kara Lynn Joyce of Ann Arbor,
			 Michigan, and Dara Torres of Los Angeles, California, set a record time for
			 athletes from the United States of 3:34.33 and won the silver medal in the
			 women’s 400-meter freestyle relay event;
		Whereas, on August 10, 2008, Larsen Jensen of Bakersfield,
			 California, set a record time for athletes from the United States of 3:42.78
			 and won the bronze medal in the men’s 400-meter freestyle event;
		Whereas, on August 11, 2008, Michael Phelps, Garrett
			 Weber-Gale of Milwaukee, Wisconsin, Cullen Jones of Irvington, New Jersey, and
			 Jason Lezak of Irvine, California, set a world-record time of 3:08.24 and won
			 the gold medal in the men’s 400-meter freestyle relay event, with anchor Jason
			 Lezak coming from behind to edge the team from France by
			 8/100 of a second in 1 of the most dramatic finishes in
			 Olympic swimming history;
		Whereas, on August 11, 2008, Katie Hoff won the silver
			 medal in the women’s 400-meter freestyle event;
		Whereas, on August 11, 2008, Christine Magnuson of Tinley
			 Park, Illinois, won the silver medal in the women’s 100-meter butterfly
			 event;
		Whereas, on August 12, 2008, Michael Phelps set a
			 world-record time of 1:42.96 and won the gold medal in the men’s 200-meter
			 freestyle event, and Peter Vanderkaay of Rochester, Michigan, won the bronze
			 medal in the same event;
		Whereas, on August 12, 2008, Natalie Coughlin set a record
			 time for athletes from the United States of 58.96 and won the gold medal in the
			 women’s 100-meter backstroke event, and Margaret Hoelzer of Huntsville,
			 Alabama, won the bronze medal in the same event;
		Whereas, on August 12, 2008, Aaron Peirsol of Irvine,
			 California, set a world-record time of 52.54 and won the gold medal in the
			 men’s 100-meter backstroke event, and Matt Grevers of Lake Forest, Illinois,
			 won the silver medal in the same event;
		Whereas, on August 12, 2008, Rebecca Soni of Plainsboro,
			 New Jersey, won the silver medal in the women’s 100-meter breaststroke
			 event;
		Whereas, on August 13, 2008, Michael Phelps set a
			 world-record time of 1:52:03 and won the gold medal in the men’s 200-meter
			 butterfly event, edging Laszlo Cseh of Hungary by the width of a
			 fingernail;
		Whereas Michael Phelps then teamed with Ricky Berens of
			 Charlotte, North Carolina, Ryan Lochte, and Peter Vanderkaay, to set a
			 world-record time of 6:58.56 and win the gold medal in the men’s 800-meter
			 freestyle relay event, beating the team from Russia by more than 5 seconds and
			 winning the tenth and 11th gold medals of Michael Phelps’s career, more than
			 any other athlete in history;
		Whereas, on August 13, 2008, Natalie Coughlin won the
			 bronze medal in the women’s 200-meter individual medley event;
		Whereas, on August 13, 2008, Katie Hoff set a record time
			 for athletes from the United States of 1:55.78 and finished fourth in the
			 women’s 200-meter freestyle event;
		Whereas, on August 14, 2008, Allison Schmitt of Canton,
			 Michigan, Caroline Burckle of Louisville, Kentucky, Natalie Coughlin, and Katie
			 Hoff set a record time for athletes from the United States of 7:46.33 and won
			 the bronze medal in the women’s 800-meter freestyle relay event;
		Whereas, on August 14, 2008, Jason Lezak tied Cesar Cielo
			 of Brazil for the bronze medal in the men’s 100-meter freestyle event;
		Whereas, on August 15, 2008, Michael Phelps set a
			 world-record time of 1:54.23 and won the gold medal in the men’s 200-meter
			 individual medley event, and Ryan Lochte won the bronze medal in the same
			 event;
		Whereas, on August 15, 2008, Ryan Lochte set a
			 world-record time of 1:53.94 and won the gold medal in the men’s 200-meter
			 backstroke event, and Aaron Peirsol won the silver medal in the same
			 event;
		Whereas, on August 15, 2008, Rebecca Soni set a
			 world-record time of 2:20.22 and won the gold medal in the women’s 200-meter
			 breaststroke event;
		Whereas, on August 15, 2008, Natalie Coughlin tied the
			 record time for athletes from the United States of 53.39, which she herself
			 set, and won the bronze medal in the women’s 100-meter freestyle event;
		Whereas, on August 16, 2008, Michael Phelps set an
			 Olympic-record time of 50.58 and won the gold medal in the men’s 100-meter
			 butterfly event, tying 1972 Olympian Mark Spitz for the most gold medals, 7,
			 won by an individual in a single Olympic Games;
		Whereas, on August 16, 2008, Margaret Hoelzer won the
			 silver medal in the women’s 200-meter backstroke event;
		Whereas, on August 17, 2008, Brendan Hansen of Havertown,
			 Pennsylvania, Aaron Peirsol, Michael Phelps, and Jason Lezak set a world-record
			 time of 3:29.34 and won the gold medal in the men’s 400-meter medley relay
			 event;
		Whereas, on August 17, 2008, Dara Torres set a record time
			 for athletes from the United States of 24.07 and won the silver medal in the
			 women’s 50-meter freestyle event;
		Whereas Dara Torres then teamed with Natalie Coughlin,
			 Rebecca Soni, and Christine Magnuson to set a record time for athletes from the
			 United States of 3:53.30 and won the silver medal in the women’s 400-meter
			 medley relay event;
		Whereas Caroline Burckle, Larsen Jensen, and Allison
			 Schmitt each won 1 bronze medal;
		Whereas Matt Grevers, Kara Lynn Joyce, and Lacey Nymeyer
			 each won 1 silver medal;
		Whereas Ricky Berens, Brendan Hansen, Cullen Jones, and
			 Garrett Weber-Gale each won 1 gold medal;
		Whereas Margaret Hoelzer won 1 silver medal and 1 bronze
			 medal;
		Whereas Christine Magnuson won 2 silver medals;
		Whereas Peter Vanderkaay won 1 gold medal and 1 bronze
			 medal;
		Whereas Katie Hoff won 1 silver medal and 2 bronze
			 medals;
		Whereas Jason Lezak won 2 gold medals and 1 bronze
			 medal;
		Whereas Aaron Peirsol won 2 gold medals and 1 silver
			 medal;
		Whereas Rebecca Soni won 1 gold medal and 2 silver
			 medals;
		Whereas Ryan Lochte won 2 gold medals and 2 bronze
			 medals;
		Whereas Dara Torres—
			(1)is the first swimmer from the United States
			 to compete in 5 Olympic Games, representing the United States in the Summer
			 Olympic Games of 1984, 1988, 1992, 2000, and 2008;
			(2)won 5 medals at
			 the 2000 Summer Olympic Games in Sydney, Australia, as the oldest member of the
			 women’s swimming team at the age of 33;
			(3)at the age of 41
			 is the oldest member of the women’s team by 15 years;
			(4)won the silver
			 medal in all 3 events in which she competed in the 2008 Summer Olympic
			 Games;
			(5)has won 12
			 Olympic medals, including 4 gold medals, 4 silver medals, and 4 bronze medals,
			 over the course of her career;
			(6)has won at least
			 1 medal in each of the 5 Olympic Games in which she has competed, making her 1
			 of only a handful of Olympians to earn medals in 5 different Olympic
			 Games;
			Whereas Natalie Coughlin won 1 gold medal, 2 silver
			 medals, and 3 bronze medals, becoming the first female athlete from the United
			 States to win 6 medals in 1 year’s Olympic Games, breaking the record of 5
			 medals she tied in the 2004 Summer Olympic Games;
		Whereas Michael Phelps has trained under the expert
			 tutelage of coach Bob Bowman for 12 years, first at the North Baltimore Aquatic
			 Club and more recently at the University of Michigan;
		Whereas, during the awards ceremony for the men’s
			 400-meter medley relay event, the Fédération Internationale de Natation, the
			 international governing body of swimming, diving, water polo, synchronized
			 swimming, and open water swimming, honored Michael Phelps for his historic
			 accomplishment of—
			(1)setting 7 world
			 records and 1 Olympic record;
			(2)winning 8 gold
			 medals, the most ever by an individual athlete in a single Olympic Games;
			 and
			(3)winning 14 gold
			 medals over the course of his Olympic career, another record for an individual
			 athlete at the Olympic Games;
			Whereas Michael Phelps’s Olympic performance places him in
			 the pantheon of the greatest athletes of all time; and
		Whereas the United States Olympic Swimming Team
			 collectively won 31 medals, including 12 gold medals, 9 silver medals, and 10
			 bronze medals: Now, therefore, be it
		
	
		That the Senate —
			(1)congratulates
			 Michael Phelps, Natalie Coughlin, Ryan Lochte, Dara Torres, Katie Hoff, Jason
			 Lezak, Aaron Peirsol, Rebecca Soni, and the other members of the United States
			 Olympic Swimming Team for their record-breaking performances and commends them
			 for their dedication, courage, and sportsmanship, and for the exemplary way in
			 which they represented the United States of America while competing in Beijing,
			 China;
			(2)congratulates and
			 commends for their devotion, professionalism, and tireless advocacy on behalf
			 of the team and the sport of swimming generally—
				(A)National Team
			 Head Coach Mark Schubert;
				(B)Head Men’s Coach
			 Eddie Reese;
				(C)Head Women’s
			 Coach Jack Bauerle;
				(D)Assistant Coaches
			 Bob Bowman, Gregg Troy, Frank Busch, Teri McKeever, Paul Yetter, and Sean
			 Hutchison;
				(E)Men’s and Women’s
			 Open Water Head Coaches John Dussliere and Bill Rose;
				(F)Open Water Chief
			 of Mission Paul Asmuth; and
				(G)the staff of the
			 United States Olympic Swimming Team; and
				(3)requests the
			 Secretary of the Senate to transmit enrolled copies of this resolution
			 to—
				(A)the United States
			 Olympic Swimming Team at the national headquarters of USA Swimming in Colorado
			 Springs, Colorado; and
				(B)Michael Phelps
			 and the North Baltimore Aquatic Club in Baltimore, Maryland, in honor of
			 Michael Phelps’s singular, historic, and inspirational achievement.
				
